JOANOS, Judge.
Raylawda C. Harvey appeals a final judgment and sentence for a conviction of dealing in stolen property and petit theft. After careful consideration of the record, we affirm the judgment. However, we reverse as to two matters regarding the sentence.
The state has conceded that the written sentence of 11 months, 29 days is incorrect and should reflect the court’s oral, non-state prison sentence of 7 months, 29 days. The sentencing documents need to be corrected, therefore, we remand on this point for correction.
Appellant also argued correctly that no mention was made at sentencing of the court costs ultimately assessed. Appellant was subsequently adjudicated insolvent for it was determined she was unable to hire her own attorney or pay any costs for this appeal. Appellant should have received notice and an opportunity to object to the costs assessed. See Bellinger v. State, 514 So.2d 1142 (Fla. 1st DCA 1987), and cases cited therein. Therefore, we reverse and remand this portion of the sentence so that appellant can be given notice and an oppor*81tunity to be heard prior to the imposition of court costs. In all other respects, the judgment and sentence appealed are affirmed.
SHIVERS and THOMPSON, JJ., concur.